DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
Refer to: FASG3
March 16, 2000
Dear State Medicaid Director:
The purpose of this letter is to call your attention to six Defense Enrollment
Eligibility Reporting System (DEERS) and TRICARE related items of considerable
importance to the Center for Medicaid and State Operations (CMSO) and to your
State. They are:
DEERS/Medicaid Data Match Operating Procedures and Other Considerations;
2000 DEERS data match schedule for States;
DEERS On-Line Access;
Electronic Media Claims (EMC) Submissions;
TRICARE Policy on the Internet; and
Where to file TRICARE claims.
DEERS/Medicaid Data Match Operating Procedures and Other Considerations
This document replaces the DEERS/Health Care Financing Administration Database
Matches Implementation Plan issued in 1989.
This document must be used for the Medicaid data matches between your State and
the Department of Defense . Please provide a copy of the document to any
contractor working with your State, that sends your tapes to DEERS. The document
contains the new query format that must be used by States and a new response
format from DEERS.
DEERS Data Match Schedule
The schedule for data matches between DEERS and the State Medicaid agencies for
calendar year 2000 is attached for your information. Please forward a copy of
this notice to the appropriate staff or contractor personnel responsible for
conducting this data match. If there is a need for any change or modification
to the schedule as it now stands, please contact the CMSO staff person
identified later in this letter.
The DEERS is to receive a computer tape or cartridge (cartridge is the preferred
media) from each State one week before the assigned match date. The cartridge
or tape as well as the external package should be labeled indicating the
originating source and appropriate contact persons. Be sure to show the name of
the State contact even if a contractor is performing the match. A transmittal
sheet should be included in the package showing the contact person's name,
address and phone number, State contact and phone number, media type, and number
of records.

Permanent State code numbers have been assigned for use in positions 1-2 of the
DEERS State Query Record. Please ensure use of the numbers indicated on the
enclosed match schedule. Also, cartridges received by DEERS should contain, at
a minimum, the social security number, name, and date of birth for each Medicaid
eligible beneficiary who is suspected to have TRICARE/ CHAMPUS eligibility.
Only those beneficiaries who are suspected of having TRICARE/ CHAMPUS
eligibility are to be sent to DEERS to be matched. There is no set order in
which the records need to be sequenced, but social security number ascending
order is preferred. Cartridges should be mailed to:
DMDC/DEERS-HCFA
400 Gigling Road
Seaside, California
(831) 583-2400

93955-6771

DEERS On-Line Access
For the purpose of verifying eligibility and coverage periods for
TRICARE/CHAMPUS eligible beneficiaries, States can supplement the DEERS data
match by having ongoing on-line access to the DEERS database. On-line access is
particularly helpful in situations where claims have been rejected by the
TRICARE claims processor and additional information is needed from the DEERS
database before resubmitting the claim.
In order to participate, State agency staff need to contact Mr. George Bodie,
Chief, Medical Requirements Branch, at the DEERS/RAPIDS Program Office at the
Defense Manpower Data Center in Arlington, Virginia, and request to participate
in the on-line process. Mr. Bodie can be reached at (703) 696-6771/8328.
User identifications and passwords will be assigned by DEERS. Questions on the
use of DEERS should be made directly to the DEERS field service representative
in your area. If you do not know the field service representative for your
area, call (703) 578-5245/5309 and ask for the name and phone number of the
representative who services your area. Questions or problems accessing on-line
DEERS should be made directly to the DEERS/RAPIDS Assistance Center at (800)
372-7437, extension 5006/5007 or (800) 538-9522, extension 5006/5007.
A copy of your cover letter and completed application forms should also be
mailed, or faxed to Joe Dulany at the following address:
Health Care Financing Administration
Center for Medicaid and State Operations
Attention: Joe Dulany
7500 Security Boulevard, S3-18-13
Baltimore, Maryland 21244-1850
FAX No. (410) 786-3252
If you are not using on-line access, I urge you to make application today to use
this enhancement.
Electronic Media Claims (EMC)
In order for you to process claims via EMC you must first have on-line access to
the DEERS database to verify eligibility. On-line accessibility facilitates
prior verification of eligibility and coverage from the DEERS database and can
reduce the likelihood of denials when claims are submitted to the TRICARE claims
processor.

Since TRICARE claims processors are using proprietary formats for EMC
processing, we urge you to make contact with the claims processor handling
claims from your State now to begin the process of conversion to EMC processing.
Currently there are two claims processing contractors handling claims for all
TRICARE Regions worldwide. Points of contact for EMC at the two claims
processing contractors are as follows:
Palmetto Government Benefits Administrators
Mr. Rob Root
(800) 288-2227 extension 66087

Wisconsin Physician Services
Ms. Marcia Green
(608) 221-5056
TRICARE Policy on the Internet
TRICARE policy can be accessed at
http://www.tricare.osd.mil/polnplan_ovrvw.html.
Where to File TRICARE/CHAMPUS Claims
The TRICARE Management Activity - Aurora, formerly the Office of Civilian Health
and Medical Program of the Uniformed Services (OCHAMPUS) maintains a home page
at http://www.tricare.osd.mil/ClaimForms/WheretoFile.htm to identify the claims
processor that handles claims for your State..Page 4 - State Medicaid Director
If your staff needs assistance with any TRICARE/CHAMPUS/Medicaid system matter
they should contact Joe Dulany at (410) 786-0665 or e-mail jdulany@hcfa.gov.
Sincerely,
Mary Hogan
Director
Data and Systems Group
Enclosures
cc:
HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations
All TPL Coordinators
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Heatlh Committee
National Conference of State Legislatures
Matt Salo

Director of Health Legislation
National Governors' Association
DEERS DATA MATCH SCHEDULE FOR 2000
01/19/00
State Code
17
48
20
32
13
19
09
12
42
51
04
39
24
22
23
45
29
01
47
06
56
40
05
54
46
34
11
25
37
31
33
27
28
18
10
55
50
16
44
26
36
53
35
15
02
21
*
*
*
(*)=denotes open dates

State
Illinois
Texas
Kansas
Nevada
Georgia
Iowa
Connecticut
Florida
Pennsylvania
Virginia
Arizona
Ohio
Maryland
Louisiana
Maine
South Carolina
Missouri
Alabama
Tennessee
California
Wyoming
Oklahoma
Arkansas
West Virginia
South Dakota
New Jersey
Dist. of Columbia
Massachusetts
North Carolina
Nebraska
New Hampshire
Minnesota
Mississippi
Indiana
Delaware
Wisconsin
Vermont
Idaho
Rhode Island
Michigan
New York
Washington
New Mexico
Hawaii
Alaska
Kentucky

Match Date
03/06/00
03/13/00
03/20/00
03/20/00
03/20/00
03/27/00
03/27/00
04/10/00
04/17/00
04/24/00
04/24/00
05/01/00
05/15/00
05/15/00
05/22/00
05/22/00
05/29/00
05/29/00
06/05/00
06/12/00
06/19/00
06/26/00
06/26/00
07/10/00
07/10/00
07/17/00
07/17/00
07/24/00
07/31/00
07/31/00
08/07/00
08/14/00
08/28/00
09/04/00
09/04/00
09/11/00
09/18/00
09/18/00
09/25/00
10/02/00
10/09/00
10/16/00
10/16/00
10/23/00
10/30/00
11/06/00
11/13/00
11/20/00
11/27/00

Any State that cannot meet the established schedule should notify the HCFADEERS
point of contact, Joe Dulany at (410) 786-0665, or e-mail atjdulany@hcfa.gov, as
soon as possible.

